
      
        DEPARTMENT OF THE TREASURY
        Internal Revenue Service
        26 CFR Part 1
        [REG-115057-20]
        RIN 1545-BP98
        Mandatory 60-Day Postponement of Certain Tax-Related Deadlines by Reason of a Federally Declared Disaster; Hearing
        
          AGENCY:
          Internal Revenue Service (IRS), Treasury.
        
        
          ACTION:
          Proposed rule; notice of hearing.
        
        
          SUMMARY:
          This document provides a notice of public hearing on proposed regulations relating to the new mandatory 60-day postponement of certain time-sensitive tax-related deadlines by reason of a Federally declared disaster.
        
        
          DATES:
          The public hearing is being held on Tuesday, March 23, 2021 at 10:00 a.m. The IRS must receive speakers' outlines of the topics to be discussed at the public hearing by Monday, March 15, 2021. If no outlines are received by March 15, 2021, the public hearing will be cancelled.
        
        
          ADDRESSES:

          The public hearing is being held by teleconference. Individuals who want to testify (by telephone) at the public hearing must send an email to publichearings@irs.gov to receive the telephone number and access code for the hearing. The subject line of the email must contain the regulation number [REG-115057-20] and the word TESTIFY. For example, the subject line may say: Request to TESTIFY at Hearing for REG-115057-20. The email must include the name(s) of the speaker(s) and title(s). Send outline submissions electronically via the Federal eRulemaking Portal at www.regulations.gov (IRS REG-115057-20). The email must be received by March 15, 2021.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Concerning the proposed regulations, William V. Spatz at (202) 317-5461; concerning submissions of comments, the hearing, and the access code to attend the hearing by teleconferencing, Regina Johnson at (202) 317-5177 (not toll-free numbers) or publichearings@irs.gov. If emailing please put Attend, Testify, or Agenda Request and [REG-115057-20] in the email subject line.
        
      
      
        SUPPLEMENTARY INFORMATION:

        The subject of the public hearing is the notice of proposed rulemaking REG-115057-20 that was published in the Federal Register on Wednesday, January 13, 2021, 86 FR 2607.
        The rules of 26 CFR 601.601(a)(3) apply to the hearing. Persons who wish to present oral comments telephonically at the hearing that previously submitted written comments by March 15, 2021, must submit an outline on the topics to be addressed and the amount of time to be devoted to each topic by March 15, 2021.

        A period of 10 minutes is allotted to each person for presenting oral comments. After the deadline for receiving outlines has passed, the IRS will prepare an agenda containing the schedule of speakers. Copies of the agenda will be made available by emailing your request to publichearings@irs.gov. Please put “REG-115057-20” Agenda Request” in the subject line of the email.

        Individuals who want to attend (by telephone) the public hearing must also send an email to publichearings@irs.gov to receive the telephone number and access code for the hearing. The subject line of the email must contain the regulation number [REG-115057-20] and the word ATTEND. For example, the subject line may say: Request to ATTEND Hearing for REG-115057-20. The email requesting to attend the public hearing must be received by 5:00 p.m. two (2) business days before the date that the hearing is scheduled.

        The telephonic hearing will be made accessible to people with disabilities. To request special assistance during the telephonic hearing please contact the Publications and Regulations Branch of the Office of Associate Chief Counsel (Procedure and Administration) by sending an email to publichearings@irs.gov (preferred) or by telephone at (202) 317-5177 (not a toll-free number) at least three (3) days prior to the date that the telephonic hearing is scheduled.
        

        Any questions regarding speaking at or attending a public hearing may also be emailed to publichearings@irs.gov.
        
        
          Crystal Pemberton,
          Senior Federal Register Liaison, Publications and Regulations Branch, Legal Processing Division, Associate Chief Counsel (Procedure and Administration).
        
      
      [FR Doc. 2021-02183 Filed 2-2-21; 8:45 am]
      BILLING CODE 4830-01-P
    
  